Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Paulette Harris appeals the district court’s order granting summary judgment in favor of Appellee Creative Hairdressers, Inc., d/b/a Hair Cuttery, in her civil action alleging racial discrimination under 42 U.S.C. § 1981 (2000) and negligent hiring and retention under Maryland law. We find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its thorough opinion. See Harris v. Creative Hairdressers, Inc., 2005 WL 2138128 (D.Md.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.